 Case 17-20316       Doc 240      Filed 11/08/19 Entered 11/08/19 10:13:54            Desc Main
                                   Document     Page 1 of 3


                                                               Relief Requested Without Hearing

                    UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MAINE
____________________________________
In re:                               )
                                     )
KITTERY POINT PARTNERS, LLC,         )  Chapter 11
                                     )  Case No. 17-20316
                        Debtor.     )
____________________________________)

            (AMENDED) CONSENTED-TO MOTION TO ENLARGE DEADLINE

       Debtor Kittery Point Partners, LLC requests entry of an order enlarging the deadline for

the parties to file a stipulation of undisputed facts, if any; (b) a list of each party’s proposed

witnesses, (except for witnesses who may be called solely for impeachment purposes), including

a brief summary of the expected testimony from each witness; and (c) a list of each party’s exhibits

(except for exhibits which may be offered for impeachment or rebuttal purposes), including an

indication of those that may be subject to objections by one day from November 12, 2019 through

and including November 13, 2019. In support of this request, Debtor states as follows:

       1.      The Court issued an Order Setting Date for Trial and Related Deadlines (“Trial

Order”) [Dkt. No. 228] on August 20, 2019.

       2.      The Trial Order sets November 12, 2019 as the deadline for the parties to file a

stipulation of undisputed facts, if any; (b) a list of each party’s proposed witnesses, (except for

witnesses who may be called solely for impeachment purposes), including a brief summary of the

expected testimony from each witness; and (c) a list of each party’s exhibits (except for exhibits

which may be offered for impeachment or rebuttal purposes), including an indication of those that

may be subject to objections. Trial Order, ¶ 6.
 Case 17-20316        Doc 240     Filed 11/08/19 Entered 11/08/19 10:13:54              Desc Main
                                   Document     Page 2 of 3


       3.      Counsel for the Debtor is working to finish a post-trial brief in a state court case

that is due November 8th. As such, and given that Monday is a holiday, Debtor requests a one-day

extension on that deadline, making those items due on Wednesday, November 13th.

       4.      Bayview Loan Servicing, LLC consents to the relief requested herein.

       5.      Given this consent and the routine nature and non-adversarial nature of this request,

the Debtor requests that the relief requested herein be granted without a hearing. D.Me. LBR

9013-1(g)(2)(i) and (ii).

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order:

       (A) enlarging the deadline for the parties to file the items required by ¶ 6 of the Trial Order
           by one day from November 12, 2019 through and including November 13, 2019; and

       (B) granting such further and additional relief as the Court deems proper.



DATED: November 8, 2019                       /s/ David C. Johnson
                                              George J. Marcus, Esq.
                                              David C. Johnson, Esq.


                                              MARCUS | CLEGG
                                              16 Middle Street, Suite 501
                                              Portland, ME 04101
                                              (207) 828-8000

                                              Attorneys for the Debtor




                                                 2
 Case 17-20316       Doc 240     Filed 11/08/19 Entered 11/08/19 10:13:54            Desc Main
                                  Document     Page 3 of 3


                                CERTIFICATE OF SERVICE

        I, David C. Johnson, hereby certify that I am over eighteen years old and caused a true and
correct copy of the above document and proposed Order to be served electronically on the parties
at the addresses set forth on the SERVICE LIST set forth below on the 8th day November, 2019.

                                             /s/ David C. Johnson
                                             David C. Johnson


Mailing Information for Case 17-20316

Electronic Mail Notice List

      David C. Johnson bankruptcy@marcusclegg.com, dcj@marcusclegg.com
      George J. Marcus bankruptcy@marcusclegg.com, G30914@notify.cincompass.com
      Stephen G. Morrell stephen.g.morrell@usdoj.gov
      Office of U.S. Trustee ustpregion01.po.ecf@usdoj.gov
      Jennifer H. Pincus Jennifer.H.Pincus@usdoj.gov
      Adam R. Prescott aprescott@bernsteinshur.com,
       astewart@bernsteinshur.com;kquirk@bernsteinshur.com;acummings@bernsteinshur.com
       ;sbaker@bernsteinshur.com
      Andrew W. Sparks asparks@ddlaw.com, ssullivan@ddlaw.com




                                                3
